Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 C.F.R. 1.84(q) because lead lines must originate in the immediate proximity of the reference character and extend to the feature. MPEP 608.02 V.  See lead line associated with reference character 21 of figure 1 for example.
The drawings are objected to for failing to comply with 37 C.F.R. 1.84 (p)(1) because reference characters (numerals are preferred), sheet numbers, and view numbers must be plain and legible, and must not be used in association with brackets or inverted commas, or enclosed within outlines, e.g., encircles.  They must be oriented in the same direction as the view so as to avoid having to rotate the sheet.  Reference characters should be arranged to follow the profile of the object depicted.  MPEP 608.02 V. 37 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 22a, 30a.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8, 9, and 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation stainless steel, and the claim also recites austenitic steel or an austenitic alloy  which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 8 recites the limitation "the outlet tap" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The limitation of claim 9 of 500 1 to 3000 1 is led to be indefinite.  It is unclear if “1” is intended to be a unit and if so which unit.  The claim will be interpreted as if it read 500 liters to 3000 liters.
Claim 12 recites the limitation "the bottom element" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the outlet recess" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the bottom element" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the bottom element" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the longitudinal rods" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the longitudinal rods" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the bottom element" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the first transverse rod" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the longitudinal rods" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the longitudinal rods" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 5, 6, and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schutz (US 5499438).
Claim 1:  Schutz discloses a pallet container 1 (container) for liquids or free-flowing materials, with an inner container 2 with a wall made of sheet metal, a filling neck 3 (filling opening) and another neck 5 (outlet opening), wherein the wall of the inner container 2 has a wall thickness of 1.2 mm which is close to the claimed range of less than 1 mm and therefore forms a prima facie case of obviousness, MPEP 2144.05 I., and the inner container 2 is enclosed by an outer jacket 6 and pallet 9, together reading on the claimed lattice structure, comprising lattice bars 7, 8 (rods) (see C. 1 L. 62-C. 2 L. 2, C. 2 L. 58, and fig. 1).  
Claim 2:  Schutz discloses that the wall thickness of the inner container 2 is 1.2 mm which is close to the claimed range of less than 0.8 mm and therefore forms a prima facie case of obviousness, MPEP 2144.05 I.
Claim 5:  Schutz discloses the inner container 2 being formed with a bottom part 12 (bottom side), a cover 13 (cover side) and in particular four side walls, the filling neck 3 (filling opening) in particular being arranged in the cover 13 (cover side) and the another neck 5 (outlet opening) in the bottom part 12 (bottom side) (see fig. 1-2).  
Claim 6:  Schutz discloses a drain trough 17 (outlet recess), in which the another neck 5 (outlet opening) is arranged, is arranged in the bottom part 12 (bottom side) (see fig. 3).
Claim 10:  Schutz discloses the outer jacket 6 and pallet 9 (lattice structure) being approximately cuboid (see fig. 1).  
Claim 11:  Schutz discloses the outer jacket 6 and pallet 9 (lattice structure) having a pallet 9 (bottom element) which is designed in particular as a pallet (see fig. 1).  
Claim 12:  Schutz discloses a pallet 9 (bottom element) has a center trough 18 (recess), in which a drain trough 17 (outlet recess) of the inner container 2 is arranged in particular in a form-fitting manner (see fig. 3).  

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schutz (US 5499438) as applied to claim 1 above, and further in view of Ericson (US 20080116211).
Claim 3:  Schutz discloses the wall of the inner container 2 being made of a steel (see C. 1 L. 62-C. 2 L. 2, C. 2 L. 58, and fig. 1).  
Schutz does not disclose the wall of the inner container being made of stainless steel, in particular of an austenitic steel or an austenitic alloy. 
 Ericson teaches a container 1 having sides 2-5 made from austenitic stainless steel in a layer having a thickness of 0.1-1.0 mm (see P. 0010 and fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have made the inner sheet of the wall out of austenitic stainless steel, as taught by Ericson, for its high corrosion resistance and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim(s) 4, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schutz (US 5499438) as applied to claim 1 above, and further in view of Marc (JP 2017013898).
Claim 4:  Schutz discloses an upper frame 30 (see fig. 1).
Marc teaches a container 1 having an inner pouch 20 with a top 23 having a recesses 26 (beads) in which reinforcement frame 40 is housed (see fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the cover 13 of the inner container 2 to have recesses 26 (beads) to house the upper frame 30, as taught by Marc, in order to provide the pallet container 1 (container) with good rigidity enabling it to withstand impacts and be stackable.
Claim 7:  Schutz does not disclose the outlet opening comprises an outlet tap, in particular with a pivoting lever.  
Marc teaches a container 1 having an outlet opening comprising a drain tap 22 (outlet tap) with a pivoting lever, wherein the drain tap 22 (outlet tap) is set back in a wall of an inner pouch 20 of the container 1 (see fig. 1-3 & 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided the another neck 5 (outlet opening) with a drain tap 22 (outlet tap) having a pivoting lever with the drain tap 22 (outlet tap) set back in a wall of the inner container 2, as taught by Marc, in order to seal the another neck 5 (outlet opening) in a protected manner.
Claim 8:  Schutz does not disclose an outlet tap being set back in the wall of the inner container.  
Marc teaches a container 1 having an outlet opening comprising a drain tap 22 (outlet tap) with a pivoting lever, wherein the drain tap 22 (outlet tap) is set back in a wall of an inner pouch 20 of the container 1 (see fig. 1-3 & 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided the another neck 5 (outlet opening) with a drain tap 22 (outlet tap) having a pivoting lever with the drain tap 22 (outlet tap) set back in a wall of the inner container 2, as taught by Marc, in order to seal the another neck 5 (outlet opening) in a protected manner.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schutz (US 5499438) as applied to claim 1 above, and further in view of Weyrauch (US 20200324954).
Claim 9:  Schutz does not discloses the volume of the inner container is 500 1 to 3000 1.  
Weyrauch teaches a pallet container 10 having a filling volume of 1000L (see P. 0020 and fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have made the inner container 2 hold 1000L, as taught by Weyrauch, in order to transport a large quantity of contents and since it has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice. See In re Rose 105 USPQ 237 (CCPA 1955) and also MPEP 2144.04.

Claim(s) 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schutz (US 5499438) as applied to claim 1 above, and further in view of Maschio (US 20190062024).
Claim 13:  Schutz discloses at least two lattice bars 7 (longitudinal rods) are arranged on a lowermost lattice bar 8 (bottom element) on each side, and are arranged with a first end on the lowermost lattice bar 8 (bottom element) (see fig. 1).
Schutz does not disclose the first ends of the longitudinal rods being screwed to the bottom element.  
Maschio teaches a tank 2 within a metal cage 1, wherein the metal cage 1 has upper crosspieces 11 (tension rod) removably associated with an annular tubular element 4’ by means of removable fastening means such as screws (see fig. 1 & P. 0055-0056).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have screwed the lattice bars 7 (longitudinal rods) to the lowermost lattice bar 8 (bottom element), in view of Maschio, in order to permit the outer jacket 6 and pallet 9 (lattice structure) to be disassembled such that a broken component can be replaced instead of rendering the outer jacket 6 and pallet 9 (lattice structure) trash.
Claim 14:  Schutz discloses lattice bars 7 (longitudinal rods) are fixed relative to one another at a second end by an uppermost lattice bar 8 (circumferential first transverse rod)
Schutz does not disclose wherein the first transverse rod is in particular screwed to the longitudinal rods.  
Maschio teaches a tank 2 within a metal cage 1, wherein the metal cage 1 has upper crosspieces 11 (tension rod) removably associated with an annular tubular element 4’ by means of removable fastening means such as screws (see fig. 1 & P. 0055-0056).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have screwed the uppermost lattice bar 8 (first transverse rod) to the lattice bars 7 (longitudinal rods), in view of Maschio, in order to permit the outer jacket 6 and pallet 9 (lattice structure) to be disassembled such that a broken component can be replaced instead of rendering the outer jacket 6 and pallet 9 (lattice structure) trash.
Claim 15:  Schutz discloses a pallet 9 (bottom element) and an uppermost lattice bar 8 (first transverse rod) (see fig. 1).
Schutz does not disclose that parallel to the bottom element at least one tension rod(s) connect(s) two opposite sections of the first transverse rod to one another.  
Maschio teaches a tank 2 within a metal cage 1, wherein the metal cage 1 has an annular tubular element 4’ and upper crosspieces 11 (tension rod) parallel to a base 3 and connecting two opposite sections of the annular tubular element 4’ to one another via screws (see fig. 1 & P. 0055-0056).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided upper crosspieces 11 (tension rod) parallel to the pallet 9 (bottom element) and connecting two opposite sections of the uppermost lattice bar 8 (first transverse rod), as taught by Maschio, in order to further brace and strengthen the outer jacket 6 and pallet 9 (lattice structure) from impact and provide more strength for stacking.
Claim 16:  Schutz discloses lattice bars 7 (longitudinal rods) fixed relative to one another by at least one lattice bar 8 (transverse rods) and is silent as to the connection between them (see fig. 1)
Schutz does not disclose the transverse rods being in particular screwed to the longitudinal rods.
Maschio teaches a tank 2 within a metal cage 1, wherein the metal cage 1 has upper crosspieces 11 (tension rod) removably associated with an annular tubular element 4’ by means of removable fastening means such as screws (see fig. 1 & P. 0055-0056).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have screwed the lattice bars 7 (longitudinal rods) to the lattice bar 8 (transverse rods), in view of Maschio, in order to permit the outer jacket 6 and pallet 9 (lattice structure) to be disassembled such that a broken component can be replaced instead of rendering the outer jacket 6 and pallet 9 (lattice structure) trash.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20200324954, US 20160362223, US 20150239608, US 20080257230, DE 4425630, and DE 3819911 are considered pertinent to rods being attached by screws.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798. The examiner can normally be reached Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLAN D STEVENS/Primary Examiner, Art Unit 3736